Case 13-40693        Doc 50     Filed 04/04/19     Entered 04/04/19 15:12:35          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-40693
         Katina D Tolbert-Cavitt

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/17/2013.

         2) The plan was confirmed on 12/13/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/13/2014, 10/23/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/18/2019.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,250.00.

         10) Amount of unsecured claims discharged without payment: $83,203.28.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-40693        Doc 50      Filed 04/04/19    Entered 04/04/19 15:12:35                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $76,810.77
         Less amount refunded to debtor                          $618.35

 NET RECEIPTS:                                                                                   $76,192.42


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $3,397.88
     Other                                                                  $301.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $7,698.88

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal       Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 A ALLIANCE COLLECTION AGENCY Unsecured            310.40        310.40           310.40          33.08        0.00
 AMERICREDIT FINANCIAL DBA GM F Unsecured             NA         946.99           946.99        100.91         0.00
 AMERICREDIT FINANCIAL DBA GM F Secured        20,193.00     20,193.00        20,193.00      20,193.00    6,840.03
 CITY OF CHICAGO DEPT OF FINANCE Unsecured         200.00      1,335.64         1,335.64        142.32         0.00
 DONNA BURTON                    Unsecured     14,292.41     14,592.41        14,592.41       1,554.93         0.00
 GREAT LAKES HIGHER EDUCATION Unsecured         5,641.00    233,843.63       233,843.63      24,917.79         0.00
 INTERNAL REVENUE SERVICE        Unsecured      2,143.00       2,063.06         2,063.06        219.83         0.00
 INTERNAL REVENUE SERVICE        Priority          100.00      2,570.61         2,570.61      2,570.61         0.00
 NCEP LLC                        Unsecured            NA     11,479.96        11,479.96       1,223.28         0.00
 NCEP LLC                        Secured       19,917.00       9,450.00         9,450.00      9,450.00      404.13
 NEW AGE CHICAGO FURNITURE       Unsecured           1.00      5,781.67         5,781.67        616.08         0.00
 NICOR GAS                       Unsecured         500.00      1,019.43         1,019.43        108.63         0.00
 REGIONAL ACCEPTANCE CORPORAT Unsecured        35,188.00            NA               NA            0.00        0.00
 REGIONAL ACCEPTANCE CORPORAT Secured               30.00         30.00            30.00          30.00        0.00
 RJM ACQUISITIONS LLC            Unsecured          85.00         85.75            85.75           9.14        0.00
 UNIVERSITY OF CHICAGO MEDICAL Unsecured        3,995.80            NA               NA            0.00        0.00
 USA PAYDAY LOANS                Unsecured         400.00           NA               NA            0.00        0.00
 NORMAL HAVEN HOMES/JACKSON B Unsecured            528.00           NA               NA            0.00        0.00
 PLS LOAN STORE                  Unsecured         800.00           NA               NA            0.00        0.00
 MCSI INC/CITY OF CHICAGO HEIGHT Unsecured         200.00           NA               NA            0.00        0.00
 MRSI/INGALLS MEMORIAL HOSPITAL Unsecured       1,124.00            NA               NA            0.00        0.00
 MRSI/INGALLS MEMORIAL HOSPITAL Unsecured          862.00           NA               NA            0.00        0.00
 DEPENDON COLLECTIONSE/SULLIVA Unsecured           314.00           NA               NA            0.00        0.00
 JEFFERSON CAPITAL               Unsecured         710.00           NA               NA            0.00        0.00
 ERNESTO D BORGES                Unsecured           1.00           NA               NA            0.00        0.00
 FIRST CASH ADVANCE              Unsecured           1.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-40693       Doc 50     Filed 04/04/19    Entered 04/04/19 15:12:35                Desc        Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim           Claim         Claim       Principal       Int.
 Name                             Class    Scheduled        Asserted      Allowed        Paid          Paid
 ADVANCE AMERICA               Unsecured      2,000.00              NA           NA            0.00        0.00
 AMERICASH LOAN                Unsecured         500.00             NA           NA            0.00        0.00
 ARNOLDHARRIS/ILLINOIS TOLLWAY Unsecured         788.00             NA           NA            0.00        0.00
 ARNOLDHARRIS/ILLINOIS TOLLWAY Unsecured         501.00             NA           NA            0.00        0.00
 ARNOLDHARRIS/ILLINOIS TOLLWAY Unsecured         286.00             NA           NA            0.00        0.00
 CBA COLLECTION BUREAU/DS WATE Unsecured         675.00             NA           NA            0.00        0.00
 CHECK INTO CASH               Unsecured         200.00             NA           NA            0.00        0.00
 SPRINT CORP                   Unsecured         194.07          584.67       584.67          62.30        0.00
 US DEPARTMENT OF EDUCATION    Unsecured         160.00          164.03       164.03          17.48        0.00


 Summary of Disbursements to Creditors:
                                                             Claim            Principal               Interest
                                                           Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00                $0.00                 $0.00
       Mortgage Arrearage                                  $0.00                $0.00                 $0.00
       Debt Secured by Vehicle                        $29,673.00           $29,673.00             $7,244.16
       All Other Secured                                   $0.00                $0.00                 $0.00
 TOTAL SECURED:                                       $29,673.00           $29,673.00             $7,244.16

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00                 $0.00
        Domestic Support Ongoing                              $0.00              $0.00                 $0.00
        All Other Priority                                $2,570.61          $2,570.61                 $0.00
 TOTAL PRIORITY:                                          $2,570.61          $2,570.61                 $0.00

 GENERAL UNSECURED PAYMENTS:                         $272,207.64           $29,005.77                  $0.00


 Disbursements:

        Expenses of Administration                            $7,698.88
        Disbursements to Creditors                           $68,493.54

 TOTAL DISBURSEMENTS :                                                                       $76,192.42




UST Form 101-13-FR-S (9/1/2009)
Case 13-40693        Doc 50      Filed 04/04/19     Entered 04/04/19 15:12:35            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
